DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the recess portion 352 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0154652 (“Yazaki”).
Claim 1
Yazaki discloses a liquid discharge head comprising: a pressure chamber substrate provided with a plurality of pressure chambers (substrate 10 with chambers 12); a piezoelectric element row in which a plurality of piezoelectric elements that are provided to correspond to the plurality of pressure chambers respectively and that generate a pressure for discharging a liquid are arranged in a predetermined direction (piezoelectric elements 300, Fig. 5, provided in a row); and a protection portion positioned opposite to the plurality of pressure chambers with respect to the piezoelectric element row  (Fig. 5, protection portion 30), and forming a space common to the plurality of piezoelectric elements (holding portion 31), wherein in regard to a first portion of the protection portion and a second portion of the protection portion having a position different from the first portion in the predetermined direction, a rigidity of the first portion is higher than a rigidity of the second portion (Fig. 5, higher rigidity at edge of protection portion 30 than center portion).  

Claim 2
Yazaki discloses the liquid discharge head according to claim 1, wherein the second portion has a through hole (through hole 32).  

Claim 3
Yazaki discloses the liquid discharge head according to claim 1,46 wherein a groove is provided in the second portion on a side of the plurality of pressure chambers (opening 16).  

Claim 4
Yazaki discloses the liquid discharge head according to claim 1, wherein a thickness of the first portion is thicker than a thickness of the second portion (Fig. 5).  

Claim 5
Yazaki discloses the liquid discharge head according to claim 1, wherein a plurality of the second portions are provided at different positions in the predetermined direction (Fig. 3).  

Claim 6
Yazaki discloses the liquid discharge head according to claim 1, wherein the second portion is provided on a side of an end of the piezoelectric element row rather than on a center of the piezoelectric element row (Fig. 5).  

Claim 7
Yazaki discloses the liquid discharge head according to claim 1, wherein the piezoelectric element row is a first piezoelectric element row (Fig. 3, left side piezoelectric row), the liquid discharge head further comprises a second47 piezoelectric element row provided at a position different from the first piezoelectric element row in an intersecting direction intersecting the predetermined direction (Fig. 3, right side piezoelectric row), and the second portion is provided at a position different from a center of the protection portion in the intersecting direction (Fig. 5).  

Claim 8
Yazaki discloses a liquid discharge head comprising: a pressure chamber substrate provided with a plurality of pressure chambers (substrate 10 with chambers 12); a piezoelectric element row in which a plurality of piezoelectric elements that are provided to correspond to the plurality of pressure chambers respectively and that generate a pressure for discharging a liquid are arranged in a predetermined direction (piezoelectric elements 300, Fig. 5, provided in a row); and a protection portion positioned opposite to the plurality of pressure chambers with respect to the piezoelectric element row (Fig. 5, protection portion 30), and forming a space common to the plurality of piezoelectric elements (holding portion 31), wherein a through hole communicating with the space is provided in the protection portion (through hole 32).    

Claim 9
Yazaki discloses a liquid discharge head comprising: a pressure chamber substrate provided with a plurality of pressure chambers (substrate 10 with chambers 12); 48 a piezoelectric element row in which a plurality of piezoelectric elements that are provided to correspond to the 

Claim 10
Yazaki discloses a liquid discharge apparatus comprising (Fig. 1): the liquid discharge head according to claim 1 (Fig. 3); and a control portion controlling operation of the liquid discharge head (controller 200).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853